986 F.2d 1417
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Rose WILSON, Plaintiff-Appellant,v.SUPREME COURT OF NORTH CAROLINA, Defendant-Appellee.
No. 92-2331.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 16, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-92-452-5-F)
John Rose Wilson, Appellant Pro Se.
Melissa Lou Trippe, Office of The Attorney General of North Carolina, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John Rose Wilson brought suit in the district court, seeking review of a final decision of the North Carolina Supreme Court.  The district court was without jurisdiction to review the state supreme court's decision.   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).  Therefore, the district court properly dismissed Wilson's suit.  Because the district court did not err, we affirm its order dismissing the suit.  We deny Wilson's motion to transfer his appeal to the United States Supreme Court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED